DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 9, 11-17, 19, 20 and 22-30 are pending as amended on 3/10/2021. Claims 4, 5, 9, 11-17, 19, 20 and 22-30 stand withdrawn from consideration.
No new grounds of rejection have been set forth herein. The rejections below have been modified solely to remove references to claims which have been cancelled by Applicant. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al (Electrochemical Conversion of Biologically Produced Muconic Acid: Key Considerations for Scale-Up and Corresponding Technoeconomic Analysis, ACS Sustainable Chem. Eng. 2016, 4, 7098−7109; herein “Matthiesen-ACS”).
As to claims 1, 6 and 8, Matthiesen-ACS discloses the use of trans-3-hexenedioic acid (t3HDA) for the synthesis of unsaturated polyamide-66 (“UPA 66”) (abstract and p 7099, figure 1), and teaches that the double bond in UPA 66 compared to nylon 66 offers a site to incorporate new functional groups to synthesize advanced nylons with various properties (figure 1, p 7099). Matthiesen-ACS specifically teaches 
 
    PNG
    media_image1.png
    124
    170
    media_image1.png
    Greyscale

Matthiesen-ACS further teaches blending t3HDA with adipic acid in any ratio ranging from 1% to 99% to allow accurate control of the degree of unsaturation in the obtained polyamide (p 7107, left column). 
In light of the disclosure of Matthiesen-ACS, the person having ordinary skill in the art would have been motivated to prepare a polyamide copolymer from a combination of t3HDA and adipic acid in order to control the degree of unsaturation in the obtained polyamide. Additionally, the person having ordinary skill in the art would have been motivated to functionalize the double bond of the t3HDA units with a dodecylthio group, as shown by Matthiesen-ACS in figure 1, in order to impart hydrophobicity to the polyamide. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide by reacting hexamethylenediamine with a combination of adipic acid and t3HDA, as disclosed by Matthiesen-ACS on p 7107, by further derivatizing the double bond of the t3HDA moieties to incorporate a dodecylthio group, as disclosed by Matthiesen-ACS in figure 1, in order to impart an appropriate degree of hydrophobicity to the polyamide. 
A polyamide as suggested by Matthiesen-ACS, as described above, has a structure according to instant formula (I) wherein R is H, R1 and R2 are selected from 3-R4, wherein R3 is C1-100 alkylene and R4 is H, m, n and o are 1, and s is 5. 
Matthiesen-ACS fails to specifically teach the molecular weight/total number of repeating units in the polymer, and therefore fails to teach “i” and “j.” 
However, the person having ordinary skill in the art would have recognized that as the molecular weight of a polymer increases, properties such as strength increase, while processability decreases due to viscosity increase. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer as disclosed by Matthiesen-ACS having any appropriate molecular weight based on the desired balance of properties (such as strength versus processability), including a molecular weight corresponding to numbers of each type of diacid monomer unit within the presently recited range of 1 to 1 million. 

Claims 1-3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al (Electrochemical Conversion of Biologically Produced Muconic Acid: Key Considerations for Scale-Up and Corresponding Technoeconomic Analysis, ACS Sustainable Chem. Eng. 2016, 4, 7098−7109; herein “Matthiesen-ACS”) in view of Odian et al (Principles of Polymerization, Copyright © 1991. pp 19-23 and 141-149. John Wiley & Sons, Inc.; EBSCO Publishing: eBook Collection (EBSCOhost) - printed on 9/28/2020).
Note: this rejection is drawn to a non-elected species encompassed by the present claims.
As to claims 1, 6 and 8, Matthiesen-ACS discloses the use of trans-3-hexenedioic acid (t3HDA) for the synthesis of unsaturated polyamide-66 (“UPA 66”) (abstract and p 7099, figure 1), and teaches that the double bond in UPA 66 compared to nylon 66 offers a site to incorporate new functional groups to synthesize advanced nylons with various properties (figure 1, p 7099). Matthiesen-ACS specifically teaches UPA-66 wherein the double bond of the t3HDA unit is functionalized to incorporate a hydrophobic dodecylthio group (copied from figure 1):
 
    PNG
    media_image1.png
    124
    170
    media_image1.png
    Greyscale

Matthiesen-ACS further teaches blending t3HDA with adipic acid in any ratio ranging from 1% to 99% to allow accurate control of the degree of unsaturation in the obtained polyamide (p 7107, left column). 
In light of the disclosure of Matthiesen-ACS, the person having ordinary skill in the art would have been motivated to prepare a polyamide copolymer from a combination of t3HDA and adipic acid in order to control the degree of unsaturation in the obtained polyamide. Additionally, the person having ordinary skill in the art would have been motivated to functionalize the double bond of the t3HDA units with a dodecylthio group, as shown by Matthiesen-ACS in figure 1, in order to impart hydrophobicity to the polyamide. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide by reacting hexamethylenediamine with a combination of adipic acid and t3HDA, as disclosed by Matthiesen-ACS on p 7107, by further derivatizing the double bond of the t3HDA 
A polyamide as suggested by Matthiesen-ACS, as described above, has a structure according to instant formula (I) wherein R is H, R1 and R2 are selected from the group consisting of H and S-R3-R4, wherein R3 is C1-100 alkylene and R4 is H, m, n and o are 1, and s is 5. 
Matthiesen-ACS fails to specifically teach the molecular weight/total number of repeating units in the polymer, and therefore fails to teach “i” and “j.” 
Odian teaches that molecular weight is of prime importance, as mechanical properties that are associated with polymeric materials depend on and vary considerably with molecular weight. Odian teaches that there is a minimum molecular weight needed to produce any significant mechanical strength at all, and that strength increases as molecular weight increases, up to a limiting value. Odian further teaches that processability begins to decrease past some molecular weight as the viscosity becomes too high and melt flow too difficult (pp 19-20). Therefore, when synthesizing a polymer, the person having ordinary skill in the art would have been motivated to select any appropriate molecular weight according to the desired balance between mechanical strength and processability. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer as disclosed by Matthiesen-ACS having any appropriate molecular weight based on the desired balance of properties (such as strength versus processability), including a molecular weight corresponding to numbers of each type of diacid monomer unit within the presently recited range of 1 to 1 million. 
As to claims 2 and 3, as established in the rejection of claim 1 above, Matthiesen-ACS suggests a polyamide prepared by reacting hexamethylenediamine with a combination of adipic acid and t3HDA, followed by derivatizing the double bond of the t3HDA moieties to incorporate a dodecylthio group, as disclosed by Matthiesen-ACS in figure 1. Matthiesen-ACS fails to specifically teach that the copolymer is random or statistical. 
However, Odian teaches that copolymerization of a mixture of monomers offers a route to statistical copolymers, and that for a mixture of different diacids and diamines, it is highly unlikely that the reactivities of the monomers would be such as to yield either block or alternating copolymers. In particular, for a monomer mixture such as disclosed by Odian (i.e., a mixture of two different diacids and diamines), one often observes the formation of random copolymers because there is no difference in the reactivities of the various monomers or there is extensive interchange (p 144). Given that the synthesis of alternating or block copolymers from diacid and diamine monomers requires steps of pre-forming reactants or formation of prepolymers (Odian, p 144-145), the person having ordinary skill in the art would have been motivated to form a statistical/random copolymer (rather than alternating or block types) from a mixture of diacid/diamine monomers in order to reduce steps/complexity required to arrive at a product copolymer. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out the copolymer synthesis of Matthiesen-ACS by mixing together the disclosed diacid and diamine monomers without performing any steps such as preforming of reactants or prepolymerization, thereby arriving at a random/statistical copolymer as presently claimed.

Claims 1, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al (Electrochemical Conversion of Biologically Produced Muconic Acid: Key Considerations for Scale-Up and Corresponding Technoeconomic Analysis, ACS Sustainable Chem. Eng. 2016, 4, 7098−7109; herein “Matthiesen-ACS”) in view of Haunschild et al (DE 19712248, included machine translation cited herein) and Ait-Haddou et al (US 2015/0376341).
Note: this rejection is drawn to the elected species where R4 is PO3-.
As to claims 1, 6 and 8, Matthiesen-ACS discloses the use of trans-3-hexenedioic acid (t3HDA) for the synthesis of unsaturated polyamide-66 (“UPA 66”) (abstract and p 7099, figure 1), and teaches that the double bond in UPA 66 compared to nylon 66 offers a site to incorporate new functional groups to synthesize advanced nylons with various/tailored properties (p 7099, figure 1 and sentence bridging columns). Matthiesen-ACS specifically teaches UPA-66 wherein the double bond of the t3HDA unit is functionalized to incorporate groups such as a hydrophobic dodecylthio group, a flame retardant SO3
 
    PNG
    media_image2.png
    245
    516
    media_image2.png
    Greyscale

Matthiesen-ACS further teaches blending t3HDA with adipic acid in any ratio ranging from 1% to 99% to allow accurate control of the degree of unsaturation in the obtained polyamide (p 7107, left column). 
In light of the disclosure of Matthiesen-ACS, the person having ordinary skill in the art would have been motivated to prepare an unsaturated polyamide (UPA-66) copolymer from a combination of t3HDA and adipic acid in order to control the degree of unsaturation in the obtained polyamide. Additionally, the person having ordinary skill in the art would have been motivated to react the double bond of the t3HDA units in the UPA-66 copolymer with a compound containing a desired functional group, as shown by Matthiesen-ACS in figure 1, in order to impart a desired property to the polyamide. 
However, Matthiesen-ACS fails to specifically teach reacting an unsaturated polyamide (UPA-66) copolymer with a compound containing a phosphonate functional group. 
Haunschild discloses a method for the derivatization of polymerizates containing ethylenically unsaturated double bonds by reacting the polymerizates with compounds containing a thiol group (translation, abstract). Haunschild teaches that the 

    PNG
    media_image3.png
    76
    153
    media_image3.png
    Greyscale

where R1, R2 and R3 can be groups including hydrogen or “Y-Z,” where “Y” can be alkylene and “Z” is the functional group (translation p 3; original, p 2, lines 60-68). Haunschild names several examples of suitable “Z” functional groups, including ammonium salts (-N+R4R5R6), sulfonic acids (-S(O) 2-OR4), and phosphonic acids (-P(O)(OR4)2), and further including salts of acidic functional groups (original p 3, lines 1-7; translation p 3, upper half). The reaction results in the attachment of the functional group to the polymer via a sulfide bond (translation p 2, line 4; p 2, lower half; p 12, claim 1).
Similarly, Ait-Haddou discloses replacing an allyl group on a polymer with a hydrophilic group to produce a hydrophilic copolymer [0006] by reaction of an allyl group with a functional group-bearing alkylthio compound [0047, 0049], including an ammonium alkane thiol [0051], phosphonic alkane thiol, sulfonic alkane thiol, or salts thereof [0054]. Upon reaction of the thiol with the allyl group, the functional group (e.g., ammonium, phosphonic, sulfonic) becomes attached to the polymer via a sulfide linkage [0049, 0051].
In light of the disclosures of Matthiesen-ACS, Haunschild, and Ait-Haddou, it is evident that both ammonium and sulfonic acid groups were known in the art as desirable functional groups to be attached to a double bond of an unsaturated polymer (such as by forming a sulfide linkage) in order to impart a desired property to the polymer. In light of Haunschild and Ait-Haddou, it is evident that, like ammonium and sulfonic acid groups, phosphonic acids and salts thereof (i.e., PO3-) were additionally known in the art as desirable functional groups to be attached to an unsaturated polymer to impart a desired property (such as hydrophilicity) to the polymer. The person having ordinary skill in the art would have been motivated, therefore, to react a double bond of an unsaturated polymer with a compound containing any suitable functional group, such as disclosed by Haunschild, Ait-Haddou, or Matthiesen-ACS, in order to impart the desired property associated with the functional group to the polymer. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a UPA-66 polyamide copolymer by reacting hexamethylenediamine with a combination of adipic acid and t3HDA, as disclosed by Matthiesen-ACS on p 7107, by further derivatizing the double bond of the t3HDA moieties to incorporate a -PO3- group, as disclosed by Ait-Haddou or Haunschild, in order to impart the desired associated property to the polyamide. For example, it would have been obvious to the person having ordinary skill in the art to have prepared a UPA-66 copolymer with a functional group having a structure analogous to the antistatic group shown in Matthiesen-ACS’ figure 1 (middle path), by substituting the ammonium salt-containing “–S-(CH2)2)-N+(CH3)3“ group for a phosphonic salt-containing  “–S-(CH2)2-PO3-
A polyamide as suggested by modified Matthiesen-ACS, as described above, has a structure according to instant formula (I) wherein R is H, R1 and R2 are selected from the group consisting of H and S-R3-R4, wherein R3 is C2 alkylene and R4 is – PO3-, m, n and o are 1, and s is 5. 
Modified Matthiesen-ACS fails to specifically teach the molecular weight/total number of repeating units in the polymer, and therefore fails to teach “i” and “j.” 
However, the person having ordinary skill in the art would have recognized that as the molecular weight of a polymer increases, properties such as strength increase, while processability decreases due to viscosity increase. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer as disclosed by modified Matthiesen-ACS having any appropriate molecular weight based on the desired balance of properties (such as strength versus processability), including a molecular weight corresponding to numbers of each type of diacid monomer unit within the presently recited range of 1 to 1 million.

Claims 1-3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al (US 2017/0130001).
As to claims 1, 6 and 8, Hernandez discloses a polymer from 3-hexenedioic acid (HDA), adipic acid and hexamethylenediamine which has a double bond in its backbone that can be used to add functionality and add different chemical groups to add properties [0091]. In particular, Hernandez teaches that the polymer has a repeating group with a structure as shown in [0165]. The repeating group in [0165] (when U is S) combined with the repeating group derived from adipic acid and hexamethylenediamine 4 is –PO3H. It would have been obvious to the person having ordinary skill in the art to have prepared a polymer from HDA, adipic acid and hexamethylenediamine, as disclosed by Hernandez, by functionalizing the double bond-containing units with any suitable disclosed chemical group in order to provide the desired properties (such as flame resistance [0230]), including a group as shown in [0165] or a derivative thereof [0226] (such as PO3- salt). 
Hernandez fails to specifically teach the molecular weight/total number of repeating units in the polymer, and therefore fails to teach “i” and “j.” 
However, the person having ordinary skill in the art would have recognized that as the molecular weight of a polymer increases, properties such as strength increase, while processability decreases due to viscosity increase. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer as disclosed by Hernandez having any appropriate molecular weight based on the desired balance of properties (such as strength versus processability), including a molecular weight corresponding to numbers of each type of diacid monomer unit within the presently recited range of 1 to 1 million. 
As to claims 2 and 3, Hernandez exemplifies reaction of HDA, adipic acid and hexamethylenediamine with no formation of prepolymers or pre-reaction of any monomers [0246]. There is reasonable basis to conclude, therefore, that Hernandez suggests a polymer which is statistical/random.

Response to Arguments
Applicant's arguments and Declarations under 37 CFR 1.132 filed 3/10/2021 have been fully considered.
The rejection of claims 33-38 under 35 USC 112(b) is withdrawn in view of the cancellation of these claims.
With regard to the rejections over the 2016 Matthiesen presentation “Nylon Functionalization Thiol-ene Chemistry” (“Matthiesen-Nylon”): 
The Tessonnier Declaration submitted on 3/10/2021 explains that the Matthiesen slide deck was submitted to the Iowa State University Office of Innovation Commercialization on a confidential basis and not disclosed to the public prior to the present application filing date. Given that the examiner has no evidence that the cited presentation was available to the public prior to the instant filing date, Applicant’s argument that Matthiesen-Nylon is not prior art is persuasive, and the rejections have been withdrawn.
With regard to the rejections over “Matthiesen-ACS” (ACS Sustainable Chem. Eng. 2016, 4, 7098−7109): 
Applicant argues (p 10 of remarks and “Cochran Declaration”) that Matthiesen-ACS does not teach how to prepare a polymer of formula (I) of the present application, because Matthiesen-ACS does not provide any guidance on how the double bonds of UPA 6,6 can be functionalized. 
However, neither Applicant’s argument nor the Cochran declaration addresses the fact that figure 1 of Matthiesen-ACS:
 shows UPA 6,6 starting material, 
teaches that the double bond in green offers a site to incorporate new functional groups, 
shows examples of three different compounds which can react with the double bond to provide a functional group,
and provides three different examples of products derived from UPA 6,6 (wherein the double bond has been reacted to append a functional group on the nylon backbone).
Applicant has not provided any evidence or reasoning to establish that, given the structures of the starting polymer and functionalizing reactants, as well as the structures of resulting functionalized polymer products, one having ordinary skill in the art would not have been capable of determining synthetic conditions suitable for making the products disclosed in Matthiesen-ACS. Therefore, given that Figure 1 of Matthiesen-ACS provides guidance on how the double bonds of UPA 6,6 can be functionalized, Applicant’s argument that one would not be able to prepare a polyamide of Formula (I) using the teachings of Matthiesen-ACS is not persuasive.
With regard to the rejection over Hernandez:
Applicant argues that the Hernandez application is not prior art under 35 USC 102(a)(1) because the Hernandez Application and the present application have four inventors in common, and therefore pursuant to 35 USC 102(b)(1)(A), cannot be prior art under 35 USC 102(a)(1). 
However, in order to invoke the exception under 35 USC 102(b)(1)(A), Applicant must file a declaration of attribution under rule 130(a) in order to establish that Hernandez is an inventor originated disclosure. The rule 103(a) declaration must show and (2) a reasonable explanation of the presence of additional authors/inventors of the prior art subject matter.  
Because Applicant has not provided a Rule 130(a) declaration of attribution as described above which provides a reasonable explanation of the presence of the additional inventor (Mengguo Yan), Applicant’s argument that the Hernandez Application cannot be prior art under 35 USC 102(a)(1) is not persuasive.  
Applicant further argues that Hernandez is not prior art under 35 USC 102(a)(2) pursuant to 35 USC 102(b)(2)(C). The examiner initially notes that, if Applicant is able to successfully invoke the 35 USC 102(b)(1)(A) exception to remove Hernandez as prior art under 35 USC 102(a)(1), Applicant will have necessarily also removed Hernandez as prior art under 35 USC 102(a)(2) by invoking the 35 USC 102(b)(2)(A) exception. Therefore, while it may become unnecessary to remedy the deficiencies in Applicant’s attempt to invoke the 102(b)(2)(C) exception, Applicant is advised that assignment records by themselves, without a statement required by 37 CFR 1.104(c)(4)(i), are not sufficient evidence to disqualify prior art under 35 U.S.C. 102(b)(2)(C). There must be a signed statement on the record that the common ownership existed "not later than the effective filing date of the claimed invention."  The statement concerning common ownership should be clear and conspicuous (e.g., on a separate piece of paper or in a separately labeled section). The statement must be signed in accordance with 37 CFR 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766